UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): FEBRUARY 18, 2010 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. (Exact name of registrant as specified in its charter) COLORADO 0-31761 84-1536519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 408 N. CANAL STREET, UNIT A&B, SOUTH SAN FRANCISCO, CA 94080 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (650) 794-9888 Copies to: Darrin M.
